This opinion is subject to administrative correction before final disposition.




                                Before
                   TANG, LAWRENCE, and RUSSELL,
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                  Erick D. LARA-RODRIGUEZ
                Staff Sergeant (E-6), U.S. Marine Corps
                               Appellant

                             No. 201900188

                         Decided: 31 October 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Sentence adjudged 17 April 2019 by a special court-martial convened
 at Marine Corps Base Camp Butler, Okinawa, Japan, consisting of a
 military judge sitting alone. Military Judge: Lieutenant Colonel Mark
 D. Sameit, USMC. Sentence approved by the convening authority: re-
 duction to E-1, confinement for nine months, forfeiture of $1,120 per
 month for 12 months, and a bad-conduct discharge.

 For Appellant: Captain Bree A. Ermentrout, JAGC, USN.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

       This opinion does not serve as binding precedent, but
            may be cited as persuasive authority under
             NMCCA Rule of Appellate Procedure 30.2.

                        _________________________
              United States v. Lara-Rodriguez, No. 201900188


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2